ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591


This Master Statement of Work # 4916014591 ("MSOW") adopts and incorporates by
reference the terms and conditions of Supplier Relationship Agreement
#4916014206 (“SRA” or “Base Agreement”) between International Business Machines
Corporation (“IBM” or “Buyer”) and CDI Corporation (“Supplier”) in effect as of
the date hereof. The effective date of this transaction will be September 17,
2016 ("Effective Date"), and this MSOW will remain in effect until the later of
September 16, 2018 or until Deliverables and Services are completed (the
“Term”). Transactions performed under this MSOW will be conducted in accordance
with and be subject to the terms and conditions of this MSOW, the SRA and the
Attachments attached thereto and incorporated therein.
1.0
Background

Supplier acknowledges that it is in the business of providing the types of
information technology services covered under this MSOW. Supplier represents
that, by leveraging the talent and resources of its Affiliates, Supplier has the
skills, qualifications and experience necessary to perform and manage those
Services requested by Buyer under this MSOW and related WAs, in an efficient,
cost-effective and controlled manner, with a high degree of quality and
responsiveness. Supplier has performed services similar to the Services
described in this Agreement for other customers.


In reliance upon the foregoing and Supplier’s commitment to provide the
Deliverables and Services as described in this MSOW, Supplier will obtain,
utilize and leverage its talent and resources to provide the Deliverables and
Services under this MSOW. This MSOW documents the terms and conditions under
which Buyer agrees to purchase, and Supplier agrees to provide, such
Deliverables and Services.


2.0
Objectives

The Parties agree upon certain goals and objectives for this MSOW, including the
following:
1.
Leverage the industry expertise and experience of Supplier to permit Buyer to
support its goal and its Customers’ goal of gaining a competitive edge in their
marketplaces.

2.
Leverage technology in ways that provide business solutions that are relevant,
consistent, interoperable, cost-effective, and of high quality.

3.
Establish a flexible contractual relationship that will provide value and be
highly responsive to the demands of Buyer's business, to changes in the business
environment, and to changes in technology and methods for providing technology
services.



3.0
Definitions

3.1     Defined Terms


“Bill Rate” is the rate that Buyer will pay Supplier in accordance with Schedule
A which is attached and incorporated in this MSOW.


“Blocked Invoices” means invoices that have been submitted by Supplier and
received by Buyer that contain inaccurate pricing information, resulting in the
inability of Buyer’s Accounts Payable to effect payment.


"Buyer Data" means all information in any form, furnished or made available
directly or indirectly (whether by entry into software or equipment by or on
behalf of one or more of the Buyer entities or otherwise) to Supplier by Buyer
or Buyer’s Customer or otherwise obtained by Supplier or Supplier Personnel.
Buyer Data includes Buyer Confidential Information.


“Buyer Works” means a Work, trade secret, trademark, moral right, or other
domestic or foreign intellectual property right owned by IBM or its Affiliates
that is used by Supplier to provide the Services. Buyer Works shall include IBM
Software.


“Bypass” means the commencement of work by Supplier Personnel prior to issuance
of a valid Buyer WA.


"Customer" or “Client” means Buyer’s customer.


"Customer Works" means a Work, trade secret, trademarks, moral right, or other
domestic or foreign intellectual property right owned by any one or more of IBM
Customer entities that is used to provide the Services.


"Deliverables" means items that Supplier prepares for or provides to Buyer or
Customer as described in a SOW and/or WA. Deliverables include Developed Works,
Preexisting Materials, and Tools.


1
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591




“Global Resources” means Services provided to Buyer from lower cost countries
(including Eastern Europe, Asia Pacific and Latin America).


"Inventions" means ideas, designs, concepts, techniques, inventions, discoveries
or improvements, whether or not patentable, conceived or reduced to practice by
Supplier Personnel in performance of this Agreement.


“NMSDC” is the “National Minority Supplier Development Council.”


"Overtime" means hours worked over 40 hours in a Work Week except in states that
require payment to non-exempt employees who work more than eight hours per day.


“Requester” or “Stakeholder” means the various IBM divisions or organizations,
otherwise referred to as a "Line of Business" or "LoB", individually and
collectively.


"Right to Service Fee" means the fee to be paid by Supplier to Buyer to provide
services to Buyer for a specified period.


"Service Level" means the service delivery criteria established for the
Deliverables and Services to be provided as specified in Schedule C.


"Services" means work that Supplier performs for Buyer or Customer as described
in a SOW and/or WA.


"Software" means applications software and systems software unless a more
specific reference is provided.


“Supplier Performance Evaluation” or “SPE” means a report that provides
performance feedback to Supplier on its relative ranking against competitors by
measuring technology, flexibility, quality, performance to commitments, and
communication.


“Supplier Works” means a Work, trade secret, trademark, moral right, or other
domestic or foreign intellectual property right owned by Supplier Personnel or
its Affiliates that is used to provide the Services.


“Third Party Software” means Software owned by a third party that is used to
provide the Services (including related documentation).


“Third Party Work” means a Work, trade secret, trademark, moral right, third
party source code or other domestic or foreign intellectual property right owned
by a third party that is used to provide the Services. Third Party Works shall
include Third Party Software and third party open source code.


“Transition Resources” means resources that were transitioned to Supplier from a
deselected supplier as a result of Supplier being awarded this MSOW.


“Use” means to access, use, copy, maintain, modify, enhance, perform, display,
distribute (internally only) and create derivative works. The definition of
“Use” shall not be deemed to imply any grant of right to source code.


“Wage” is the rate Supplier pays to Supplier Personnel (exclusive of any taxes
or direct employment costs).


“Work” means any tangible or intangible work, invention, improvement, discovery,
process, writing, design, model, drawing, photograph, report, formula, pattern,
device, compilation, database or computer program, whether or not protectable
under Title 17 of the U.S. Code and whether or not patentable or otherwise
protectable under Title 35 of the U.S. Code, that are conceived of, prepared,
procured, generated or produced, whether or not reduced to practice.


"Work Authorization" or "WA" means Buyer’s authorization in either electronic or
tangible form for Supplier to conduct transactions under this Agreement in
accordance with the applicable SOW (i.e., a purchase order, bill of lading, or
other Buyer designated document). A SOW is a WA only if designated as such in
writing by Buyer.


“Work Week” A normal workweek (24 hour clock) begins at 12:00:00 a.m. Saturday
and ends at 11:59:59 p.m. Friday.




3.2    Other Terms; Interpretation
Other terms used in this MSOW are defined where they are used and shall have the
meanings there indicated.


2
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591


Terms other than those defined in this MSOW shall be given their plain English
meaning, and those terms, acronyms and phrases known in the information
technology services industry shall be interpreted in accordance with their
generally known meanings.
4.0
Services



4.1    Provision of Services
1.
Commencing on the Effective Date, Supplier shall provide the Services and
perform the following functions and responsibilities, each as they may evolve
during the Term of this MSOW and as they may be supplemented, modified enhanced
or replaced from time to time:

(i)
The services, functions and responsibilities described in this MSOW.

(ii)
The services, functions and responsibilities that are of a nature and type that
would ordinarily be performed by the Supplier, even if such services, functions
and responsibilities are not specifically described in this MSOW.

(iii)
The comprehensive technical services that may be required to be provided under
this MSOW, either on Supplier's, Buyer's, Customer's premises, or remotely as
specified in a WA. Accordingly, Supplier will provide a full range of technical
Personnel, in accordance with the Skill Classifications detailed in Schedule B
hereto.

(iv)
Any services, functions, or responsibilities not specifically described in this
MSOW that are required for the proper performance and provision of the Services.



2.
Supplier will ensure to provide adequate staff and skills dedicated to support
Buyer’s and Customer’s requirements. Supplier shall identify a representative as
its Account Manager for Buyer who will serve as the principle interface for the
delivery of Services specified under this MSOW.



3.
Except as provided otherwise in this MSOW and as part of the Services, Supplier
will be proactive in identifying opportunities to implement new technologies
that will improve the Services at a reduced cost.



4.
In those instances, when Supplier Personnel are working at the Supplier’s site
or a remote location (not Buyer’s or Customer’s locations), Supplier shall be
responsible for providing any and all facilities, assets and resources
(including personnel, facilities, equipment and software) as necessary and
appropriate for delivery of the Services and to meet Supplier’s obligations
under this MSOW, unless otherwise directed by Buyer. Supplier shall obtain,
utilize and leverage the talent and resources of Supplier and its global network
of Affiliates and subcontractors in providing the Services.



5.
The Services will be performed by Supplier as necessary to meet Buyer’s and
Customer’s business needs using generally acknowledged technological
advancements and improvements in the methods of delivering the Services.



6.
Supplier and Supplier's subcontractors shall be obligated to abide by, and
comply with Buyer's current standards, policies and procedures. Such obligations
currently include the obligation to refrain from engaging in any concurrent
employment that creates a conflict of interest or interferes with the provision
of Services to Buyer. Supplier agrees to advise its Personnel performing
Supplier obligations hereunder, of their responsibilities under this MSOW.



4.2    Recipients of Services


1.
Supplier shall provide the Services to Buyer and its Affiliates to the extent
necessary, and upon request by Buyer, to any Customers of Buyer (Buyer and each
such recipient of Services described above, a "Recipient"). Buyer shall be
responsible for paying the charges for Services provided to Recipients to the
same extent as if the Services were provided only to Buyer. To the extent
Services are characterized in this MSOW as to be provided to Buyer, those
references will be deemed to include the provision of such Services to other
Recipients as requested by Buyer.



2.
In the event that an entity receiving Services as a Recipient no longer meets
the definition of "Recipient" (e.g., due to Buyer’s divestiture of an Affiliate)
(each such entity a "Former Recipient"), then upon Buyer’s request, Supplier
shall continue to provide the Services to such entity after the date such entity
becomes a Former Recipient for a period of time requested by Buyer; provided,
however, that such time period shall not exceed the time period during which
Buyer has the right to receive Services under this MSOW and that the Former
Recipient agrees with Buyer in writing to abide by the terms and conditions of
this MSOW. Buyer shall (i) remain the primary point of contact with Supplier
with respect to those Services provided to a Former Recipient, and (ii) remain
obligated to perform its payment obligations under this MSOW with respect to
those Services provided to a Former Recipient. For purposes of this MSOW,
Services provided to a Former Recipient shall be deemed to be Services provided
to Buyer.



3
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591




5.0 Term of SOW


5.1    Term
The term of this MSOW shall begin on the Effective Date and shall remain in
effect until the later of two (2) years (“Term”) or until Deliverables and
Services are completed.
5.2    Extension
By giving at least a one (1) month written notice to Supplier, Buyer shall have
the right to extend the Term, for a maximum of three (3) years, at the terms and
conditions and Prices then in effect.


6.0 Supplier and Supplier Personnel


Supplier shall make available to all Supplier Personnel that it provides to
Buyer health plan coverage for such Supplier Personnel and their dependents that
satisfies the minimum essential coverage, affordability, minimum value and all
other requirements necessary to avoid any potential imposition of a penalty
under Internal Revenue Code section 4980H. Supplier and Buyer intend that
Supplier’s qualifying offer of health plan coverage will be treated, to the
extent any Supplier Personnel could be treated as common law employees of Buyer,
as made by Buyer for purposes of Internal Revenue Code section 4980H, in
accordance with Treas. Reg. § 54.4980H-4(b)(2). Notwithstanding anything to the
contrary in the Base Agreement, Supplier agrees that (i) any costs, expenses or
penalties incurred by Buyer as a result of Supplier’s failure to comply with
this Section shall be deemed to be direct damages as between the parties
(without limitation) and (ii) Supplier’s indemnification obligations in the Base
Agreement shall also extend to losses, damages and other costs and expenses
incurred by Buyer (including but not limited to penalties arising under Internal
Revenue Code section 4980H) arising out of Supplier’s breach of this Section.
Notwithstanding anything to the contrary in the Base Agreement, the provisions
set forth in the immediately preceding sentence are Buyer’s exclusive remedies
for Supplier’s breach of the first sentence of this Section.


6.1    Contractor Safety Guidelines
Supplier will require its Personnel assigned to work on Buyer’s or Customer's
premises to comply with the U.S. Contractor Environmental and Safety Guide, as
may be amended from time to time or a local country equivalent that may be
provided by Buyer. The US Guide is applicable for all US locations, unless a
location specific guide exists for the particular Buyer site where the work is
to be performed, at the following URL:
http://www-03.ibm.com/procurement/proweb.nsf/ContentDocsByTitle/United+States~U.S.+Contractor+safety+guides?OpenDocument&Parent=Information+for+suppliers
6.2    Computer Use and Security Measures Agreement (“CUSA”)
Buyer has established basic computer use and security measures that Supplier
Personnel must comply with when accessing or using the internal computer systems
of Buyer. These measures are covered in a separate Computer Use and Security
Measures Agreement (“CUSA”) that will be signed by Supplier.
Supplier will ensure that all Supplier Personnel assigned to perform under this
MSOW who are subject to the terms and conditions of the CUSA, will comply with
the use and security measures in the CUSA, as well as such other security
measures, standards, and requirements that may be issued by Buyer or Buyer's
Customer for a particular engagement.
6.3    Qualifications, Warranty and Replacement of Supplier Personnel


1.
Supplier will be responsible for conducting a thorough recruiting process to
ensure the candidate’s resume is a true and accurate reflection, understanding,
and detailed account of his/her background and qualifications. The skills of the
candidates presented are expected to match the skills identified in the
requisition.



2.
Supplier shall assign only qualified individuals to perform the Services. The
individuals Supplier assigns to perform the Services will have suitable
training, education, experience and skill to perform the Services. All Supplier
Personnel must have effective oral and written English language communications
skills and be proficient in reading the English language.



3.
Supplier will use its best efforts to ensure stability and lack of turnover to
avoid any impact on Buyer’s or Buyer’s Customer’s skill requirements. The
expectation is that the selected resource will not leave for the period of the
project duration, unless requested by Buyer.



4.
Supplier will be responsible for ensuring all positions sourced through them are
filled at all times. In the event that Supplier Personnel leaves an assignment
for any reason, Supplier will provide an appropriate backfill in a timely
manner. Supplier and



4
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591


Buyer will mutually determine a reasonable amount of time for backfilling
positions, typically two (2) business days, based on the individual position to
be backfilled.


5.
Supplier will provide a 30-working day warranty on Services. In the event
Supplier Personnel ceases performing under a WA issued against this MSOW, within
the first 30 working days for any reason other than Buyer's termination without
cause, Buyer will not be billed for Services performed within such 30 working
day period. In addition, replacement Supplier Personnel (either following a
Supplier Personnel who left during the first 30 working days or later in an
assignment for voluntary reasons) will be non-billable during the period for
which it takes them to become proficient as a replacement, up to 20 additional
working days.



6.
To the extent that any anticipated or actual delays in meeting Buyer’s deadlines
or scheduled completion dates for work being performed hereunder are directly
attributable to the documented and demonstrated unacceptable performance of any
of Supplier’s Personnel, Supplier shall provide additional temporary Personnel,
as requested by Buyer and at no charge to Buyer, in order to complete, in a
timely manner, the assignment involved.



7.
Supplier will provide Buyer with notice, when any of Supplier Personnel are
removed from providing Services under any WA utilizing this MSOW. Supplier shall
provide this information at the earliest possible time, but not less than one
(1) week in advance of voluntary removal.



8.
Supplier shall use forecasting and trending information and processes to
proactively anticipate Buyer’s skill needs and maintain a sourcing pool adequate
for fulfillment of Buyer’s needs. Forecast information received from IBM is not
considered a commitment of future business.



9.
Supplier shall maintain a database of Technical Services skills and shall be
able to staff requested skills nationally and within negotiated timeframes and
rates.



6.4    Contractor On-Boarding
Supplier and Buyer will work together to establish a process to streamline
contractor on-boarding in order to decrease the time to productivity on
engagement by Supplier Personnel. The process will include what information and
materials are important for a candidate to have prior to starting an assignment.
Supplier will provide appropriate education, organizational overviews, and
on-boarding materials relevant to the assignment prior to the assignment start
date. The expectation is that Supplier Personnel are prepared to the fullest
extent possible prior to beginning an assignment.
6.5    Education of Supplier Personnel
Buyer will provide a period of initial familiarization and task related training
to Supplier for each major area where a Customer requires unique processes and
where there exists unique hardware or software products. Supplier shall be
responsible for training its Personnel beyond the initial period at Supplier's
expense. Buyer will provide training for any internally developed hardware or
software products that are put into production and for which Supplier is
expected to provide support. The Supplier project manager will be responsible to
schedule the Supplier Personnel for any education provided. Supplier will be
responsible for providing training and expertise on commercially available
hardware and software at Supplier’s expense.
6.6    Solicitation of Supplier Personnel
In the event Supplier Personnel accepts an offer of employment from Buyer during
the performance of this MSOW, Buyer will pay Supplier a placement fee based on
the amount of time from the date the Supplier Personnel commenced performance of
Services for Buyer to the date of acceptance of Buyer's offer of employment as
follows: (i) Buyer's offer of employment accepted up to 3 months after
commencement of performance entitles Supplier to a placement fee of $8,000.00;
(ii) Buyer's offer of employment accepted after 3 months and up to 6 months of
commencement of performance entitles Supplier to a placement fee of $6,000.00;
and (iii) Buyer's offer of employment accepted after 6 months of commencement of
performance will not entitle Supplier to any placement fee. The above-mentioned
placement lump-sum fee (or lack thereof as described in (iii) of this
Subsection) represents Buyer's entire liability to Supplier for the solicitation
and hire of Supplier Personnel and fair and valuable consideration for Supplier
to waive any of its rights pursuant to any restrictive covenant/non-competition
agreements it may have with Supplier Personnel. In the event that any Supplier
Personnel apply for and are offered employment by Buyer or Buyer’s Customer,
without prior solicitation by Buyer, Supplier will not charge Buyer with any
placement fee, expenses or costs resulting from such hiring, nor seek any
damages from Buyer.






5
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591


6.7    Non-Recruited Resources


1.
When Buyer's Client or Requester refers a specific, named individual to Supplier
for placement under this MSOW ("Non-Recruited Resource"), Subsection 6.3(5)
(Services Warranty Period) and Subsection 6.6 (Solicitation of Supplier
Personnel) shall not be applicable to Non-Recruited Resources.

2.
This Subsection will not apply if the Non-Recruited Resource had provided
Services through the Supplier under this MSOW within the immediate six (6) month
period preceding the date of referral by Buyer.



7.0 PROPRIETARY RIGHTS


This Section addresses the Parties' respective rights and obligations in
intellectual property. Each grant by Buyer of a license to Use, or of rights of
Use, pursuant to this Section shall be deemed to include, subject to the other
provisions of this MSOW, a grant of such license or rights to authorized
Personnel and Supplier Affiliates. Works made available by Buyer to Supplier are
made available on an “as is”, “where is” basis, with no warranties whatsoever.


7.1    Buyer Works
1.
Subject to the licenses granted under this Section, Buyer retains all right,
title and interest in and to Buyer Works, including all domestic and foreign
intellectual property rights in such Buyer Works and all modifications,
enhancements and derivative works thereof. Supplier shall not attempt to assert,
and shall preclude its Affiliates and Personnel from attempting to assert, any
ownership interest in Buyer Works. To the extent that Buyer provides Supplier
with Buyer Works to use to perform Services hereunder, Buyer hereby grants
Supplier the right to use such Buyer Works solely to the extent necessary to
perform such Services.



2.
As of the Effective Date, Buyer grants to Supplier, with respect to Buyer Works,
a right to Use such Works to the extent necessary for the provision of Services,
for the sole purpose of providing such Services. Supplier shall not Use, and
shall cause its subcontractors not to Use, any such Works for any other purpose,
and shall not sublicense any rights with respect to Works without Buyer's prior
written approval. Supplier shall cease, and shall cause its subcontractors to
cease, all Use of such Works upon expiration or termination of this MSOW or the
cessation of applicable Services under any related WA.



7.2    Supplier Works
1.
Subject to the licenses granted under this Section, Supplier retains all right,
title and interest in and to Supplier Works. Buyer shall have the right to
approve, in writing prior to Supplier’s use of such Supplier Works to provide
the Services, the introduction of any Supplier Works. Supplier hereby grants to
Recipients and Former Recipients, and to such third parties performing work as
permitted under this MSOW, a world-wide, fully paid-up, non-exclusive license to
Use, during the Term, Supplier Works for the conduct of their respective
businesses.



2.
Supplier grants to Buyer (and designees thereof for the sole purpose of
providing services to the Recipients and Former Recipients), at no additional
charge, a perpetual, irrevocable, world-wide fully paid-up, non-exclusive
license to Use such Supplier Works (including copies of source code and object
code, programmer interfaces, available documentation, manuals and other
materials necessary for the use thereof), and to sublicense such rights to other
entities for the purpose of providing services to Recipients and Former
Recipients.



7.3    Third Party Works
As of the Effective Date, with respect to Third Party Software licensed by Buyer
that is subject to an existing, written license agreement identified by Buyer,
Buyer has granted to Supplier, solely to the extent necessary for performing the
Services, the rights of Use of such Software that Buyer has as of the Effective
Date or later obtains with respect to such Software. Supplier shall comply with
the duties, including Use restrictions and those of nondisclosure, imposed on
Buyer by the third party licenses for such Third Party Software. Except as
otherwise requested or approved by Buyer, Supplier shall cease, and cause its
authorized subcontractors and Affiliates to cease, all Use of such Software upon
expiration or termination of this MSOW or upon the cessation of applicable
Services under any related WA.
Supplier shall not introduce any Third Party Works in providing the Services
without Buyer's prior written approval. Prior to the introduction of any such
Third Party Work:
(a)
Supplier shall obtain the right to grant Buyer (and designees thereof for the
sole purpose of providing services to Recipients), without additional charge or
further obligation and upon the expiration, any whole or partial termination of
this MSOW, or cessation of Services, a perpetual, irrevocable, fully paid-up,
non-exclusive license to Use such Third



6
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591


Party Work (including, with respect to software, source code, programmer
interfaces, available documentation, manuals and other materials necessary for
the use thereof), and to sublicense such rights to other entities for the
purpose of providing services to Customers or Recipients; and


(b)
Supplier shall ensure that Buyer has the right to purchase ongoing maintenance
and support for such Third Party Work on commercially reasonable terms.



To the extent that Supplier is unable to obtain the rights and fulfill the
obligations described in Section 7.3(a) above, Supplier shall notify Buyer in
writing of its inability to grant such a license and of the cost and viability
of other Works that can perform the requisite functions and with respect to
which Supplier has the ability to grant such a license. This notice will contain
the third party vendor’s proposed terms and conditions, if any, for making the
Works available to Buyer and/or Buyer’s Customers after expiration, upon any
partial or whole termination of this MSOW, or upon cessation of Services under a
related WA. Supplier may introduce such Works for use in providing the Services
only with Buyer’s prior written approval.


7.4    Rights in Developed Works
Developed Works, whether developed solely or jointly by Buyer, Supplier, their
respective Personnel or third parties, shall include the following: (i)
modifications to, or upgrades or enhancements (derivative works) of, Customer
Works, Buyer Works or Supplier Works; (ii) newly developed Works developed
pursuant to this MSOW that do not modify or enhance then existing Works; and
(iii) modifications to, or enhancements (derivative works) of, Third Party
Works.
As between the Parties, Buyer shall have all rights, title and interest (limited
to the extent permitted by the terms of any governing Third Party Works licenses
with respect to item Section 7.3(a) above) in and to Developed Works (including
all copies, as applicable), whether developed, first conceived or reduced to
practice solely or jointly by Customer, Buyer, Supplier, their respective
subcontractors or third parties. With respect to Developed Works, Supplier shall
have the rights granted in, as applicable, Sections 7.1 and 7.3.
Supplier acknowledges that, as between the Parties, Buyer and the assignees of
Buyer shall have the sole right to obtain, hold and renew in their respective
names, and/or for their respective benefits, any domestic and foreign
intellectual property rights in such Developed Works, including patents,
copyrights, registrations, and other appropriate intellectual property or other
protections. Supplier may use Developed Works solely to provide the Services
during the Term. To the extent that exclusive title and/or ownership rights may
not originally vest in Buyer as contemplated by the foregoing (e.g., such
Developed Work may not be deemed “works made for hire” by operation of law),
Supplier hereby irrevocably assigns, transfers and conveys to Buyer without
further consideration all of its right, title, interest and ownership in such
Developed Works.


7.5    Export
Unless authorized by applicable government license or regulation, including but
not limited to any U.S. authorization, Supplier will not directly or indirectly
export or reexport, at any time, any technical information, technology,
software, or other commodity furnished or developed under this, or any other,
agreement between the parties, or any other product that is developed or
produced from or using Buyer's technical information, technology, software, or
other commodity provided under this Agreement to any prohibited country
(including release of such technical information, technology, software, or other
commodity to nationals, wherever they may be located, of any prohibited country)
as specified in applicable export, embargo, and sanctions regulations.


8.0 PERFORMANCE STANDARDS


8.1    General
Supplier’s level of performance will at all times be consistent with or better
than acceptable industry standards and will comply with the specific service
levels identified in or established pursuant to Schedule C (Performance
Measurements and Reports) (each, a "Service Level"). Where industry standards
are lower than the specific Service Levels applicable under this MSOW, Supplier
shall comply with the Service Levels.
9.0 SUPPLIER RESPONSIBILITIES


9.1    Performance Measurements and Reports


7
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591




Buyer has determined a minimum set of periodic and ad-hoc measurements and
reports to be issued by Supplier to Buyer, which shall include the reports set
forth in Schedule C. Supplier shall participate and provide complete and
accurate input on a timely basis as requested by Buyer.
9.2    Bypasses
Supplier will make every reasonable effort to ensure a quality standard of .5%
or less per month for Bypasses. Bypasses are measured by dividing the total
number of Bypasses by the same month’s total number of new WA’s.
9.3    Change Control
The responsibility for establishing the IT architecture, standards, products and
strategic direction of Buyer’s Customers shall at all times remain with Buyer.
Supplier, in performing the Services, shall conform to and shall support such
architecture, standards, products and strategic direction and will use Buyer
change management tools and procedures as directed by Buyer.
9.4    Loan of Buyer Assets
In the event that assets are loaned to Supplier or Supplier Personnel, Supplier
will be responsible for risk of loss and for the return of those assets to
Buyer.
9.5    Use of Subcontractors


1.
Notwithstanding anything to the contrary in the Agreement between Supplier and
Buyer, Supplier will not subcontract any of its work under this Agreement to any
third party or Affiliate without Buyer's written consent. For any subcontractor
Supplier proposes, Supplier will conduct all reviews and complete and submit any
documentation as requested by Buyer prior to use and on an annual basis for
those subcontractors who have previously been submitted. Buyer has no obligation
to agree to the use of any subcontractor and, where Supplier is permitted to use
a subcontractor, under no circumstances will Supplier permit any subcontractor
to subcontract further. Upon Buyer's request, Supplier will immediately stop
using a subcontractor. Notwithstanding this Subsection, Supplier’s use of
subcontractors will not relieve Supplier of the responsibility for the
subcontractor’s performance, and Supplier’s obligations and responsibilities
assumed under this Agreement will be made equally applicable to subcontractors.



2.
Supplier shall require any third-party vendor chosen to provide products or
deliver services as a subcontractor, to adhere to the standards, policies and
procedures, whether such standards, policies and procedures pertain to Buyer or
Supplier. Supplier shall not insert into any subcontract any provision, the
effect of which would be to limit the ability of a subcontractor to contract
directly with Buyer. In addition, Supplier shall use commercially reasonable
efforts to have the prospective subcontractor agree to waive or forego any
rights under agreements with the subcontractor's personnel that might restrict
the ability of Buyer or its Customers to recruit or hire such personnel. If
Supplier is not able to cause a proposed Supplier subcontractor to so waive such
rights, Supplier shall notify Buyer of its inability to cause such waiver and
shall not enter into such subcontract without the prior written consent of
Buyer.



3.
Supplier shall remain responsible for all obligations performed by
subcontractors to the same extent as if such obligations were performed by
Supplier, and for purposes of this MSOW, such work shall be deemed work
performed by Supplier. Supplier shall be Buyer's sole point of contact regarding
the Services, including with respect to payment. Supplier shall not disclose
Buyer Confidential Information to a subcontractor unless and until such
subcontractor has agreed, in writing, to protect the confidentiality of
Confidential Information through an appropriate nondisclosure agreement that
contains terms substantially consistent with this MSOW, and then only to the
extent necessary for the subcontractor to perform Services.



4.
To the extent subcontractors, agents, representatives and other entities perform
Services, or otherwise provide support to Supplier related to the Services,
Supplier shall cause such entities to comply with the obligations and
restrictions applicable to Supplier under this Agreement. Without limiting the
generality of the foregoing, Supplier shall include in all of its subcontracts,
as flow down provisions to the subtier suppliers, provisions substantially
similar to the provisions of this Agreement including, without limitation those
relating to (a) supplier personnel, (b) intellectual property/proprietary
rights, (c) insurance, (d) performance standards, (e) audit rights, (f)
confidentiality, and (g) representations and warranties. Supplier's
subcontractors may not assign or transfer their obligations under this Agreement
without Buyer's consent.



5.
Except as otherwise expressly provided in this MSOW, Buyer shall have no
responsibility for any termination charges or cancellation fees charged to
Supplier by any third party, including Supplier’s subcontractors and Buyer’s
Affiliates,



8
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591


that are applicable to third party service contracts or any other contract then
used to provide the Services, as a result of any withdrawal or cessation of
Services authorized under this MSOW. Supplier shall at all times assume all such
liability with its Affiliates and subcontractors, shall provide Buyer with
reasonable prior written notice before entering into a proposed subcontract or
other arrangement that may not be compliant with this Subsection, and shall not
enter into such subcontract or other arrangement without Buyer’s prior written
approval, which approval may be withheld in Buyer’s sole discretion.


6.
Where Supplier engages any subcontractors to perform its obligations under this
MSOW, Supplier will designate 25% of its subcontract revenues under this MSOW to
subcontractors that are certified Minority and Women Business Enterprises or
businesses owned by veterans or service-disabled veterans, gays and lesbians or
people with disabilities (each a Diversity Business Enterprise or “DBE”) and/or
US Small Business Enterprise suppliers. This should include, but is not limited
to, such diversity subcontractors on Supplier's bid lists to Buyer. Supplier
will demonstrate its adherence and details of its engagement with certified
diversity suppliers by providing spending data with these Certified DBEs as part
of required quarterly measurement reporting.



a.
For purposes of this Subsection, a “Certified DBE” shall mean a proposed DBE
that Supplier has reasonably determined satisfies Buyer’s supplier diversity
program requirements for the United States, including: (a) third party agency
certifications or a reasonable assessment by Supplier; (b) evidence that the
actual business arrangement has disadvantaged principals of the DBE as
meaningful contributors; (c) the DBE’s history of successfully completing
projects; and (d) the DBE’s financial viability. Supplier shall provide Buyer
with any reasonable assistance and information necessary to determine the extent
to which Supplier’s subcontractors qualify as Certified DBEs. Examples of DBEs
in the United States include disadvantaged groups who have at least fifty-one
percent (51%) ownership (or thirty percent (30%) ownership, if publicly traded),
control and day-to-day operations responsibility, and operate a business in the
manner described above. Disadvantaged groups in the United States include, but
are not limited to, minorities and women, people with disabilities, veterans of
war, gays/lesbians, etc.



b.
Supplier will maintain active membership in at least one diversity supplier
mentoring organization (such as NMSDC).



9.6    Contractor Sourcing Application


1.
Supplier agrees to utilize the Contractor Sourcing Application (CSA) (the
“Requester Applications”) 100% of the time upon full availability thereof.
Supplier's failure to do so may result in a reduction of business awards from
Buyer, at Buyer's sole discretion. Supplier agrees that the terms and conditions
of this MSOW and the Base Agreement are fully incorporated into and made a part
of purchase orders generated via CSA. Supplier will manage its user ID’s for the
CSA and will comply with the following rules when using the CSA: (i) at no time
will two users be permitted to log onto the CSA using the same user ID; (ii)
each user ID will be issued to an individual person who will be responsible for
use of that user ID; (iii) the CSA will be treated in accordance with the
confidentiality provisions of the separate confidentiality agreement signed by
the Parties; (iv) Supplier will limit CSA access to their own direct employees
on an as-needed basis and will not allow its subcontractors direct access to
CSA; (v) use of the CSA should be scanned using an antivirus program; and (vi)
Supplier will be solely responsible for the management of CSA user IDs and
immediately inform Buyer of any CSA data protection risks associated with such
user IDs.



2.
Supplier agrees that Buyer may store the resume information of Supplier
Personnel in an online environment within IBM's intranet during the Term of this
MSOW, and Supplier will obtain and retain for inspection by Buyer upon request a
written agreement with all Supplier Personnel wherein Supplier Personnel agree
that IBM may store such resume information for the duration of this MSOW. The
resume information will be accessible by IBM resources for the purpose of
identifying qualified Supplier Personnel for potential consideration by Supplier
for future engagements with IBM.



3.
Supplier will input the Bill Rate and Wage data of all candidates submitted
through CSA.



4.
Supplier will remit a subscription fee to Buyer, for the use of the CSA, which
will be equal to 1.2% (until such time that Buyer establishes a new subscription
fee for use of CSA) of the total amount of hourly Services payments made to
Supplier under this MSOW. This subscription fee amount due must be remitted to
IBM no later than seventy-five (75) days after the date of written notification
by IBM of the subscription fee amount to the address specified by Buyer. If



9
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591


the subscription fee amounts are not received by the due date, Buyer will impose
a penalty of $500.00 per calendar day for each day beyond the due date that the
monies have not been received. If the subscription fee has not been received by
the 5th calendar day after the due date, Supplier will be removed from CSA, will
not receive new business opportunities or placements, and will not be reinstated
until the subscription fee and full penalty amount are received.


9.7    Additional Warranties for Handling of Sensitive Personal Information
The following section is applicable when Supplier is handling Sensitive Personal
Information (SPI) on behalf of Buyer or Customer. Examples of SPI include Social
Security Number (SSN)) or other governmentally issued identification number such
as driver's license or passport number, bank account number and credit card or
debit card number. SPI is considered IBM Confidential Information.
1.
Supplier shall not transfer or disclose Personal Data to any third party without
the prior written consent of Buyer. Supplier shall put in place with any third
party to whom it transfers or discloses Personal Data an agreement sufficient to
ensure that such third party treats Personal Data in accordance with the
provisions of this Agreement. Supplier shall ensure that any third party to whom
it transfers or discloses Personal Data has implemented a data privacy incident
reporting process for the immediate reporting to Buyer of any potential or
actual privacy and/or security breaches. Supplier shall conduct an ongoing
(annual or when changes occur) privacy assessment and security validation of
those third parties to whom it has transferred Personal Data.



2.
Supplier shall make available to Buyer, upon request of Buyer, its internal
practices, books and records relating to use, processing, disclosure, copying,
modification, disposal and destruction of Personal Data. Buyer may, upon
reasonable advance notice, audit (including, without limitation, site visits to
Supplier's locations by Buyer) and verify Supplier's compliance with this
Subsection.



3.
For as long as Supplier has access to Personal Data, Supplier will ensure that
the data subjects are provided with the same rights of access, correction,
blocking, suppression or deletion available to them under the laws of the
country(ies) from which the Personal Data at issue was originally collected.
Supplier and Buyer will cooperate as is necessary to enable Buyer to respond to
requests and inquiries from data subjects concerning processing of their
Personal Data.



4.
Upon request by Buyer, Supplier shall provide a copy of all relevant Personal
Data in tangible form in connection with any Buyer request for access to,
correction of or destruction of Personal Data in Supplier's possession.



5.
Supplier shall dispose of all Personal Data upon completion of the Services
provided by Supplier hereunder, termination or expiration of this MSOW or as
requested by Buyer in writing, whichever is earlier. Supplier shall dispose of
Personal Data (and shall ensure third parties to whom Supplier has transferred
Personal Data to will dispose of Personal Data) by shredding or using some other
means which renders the Personal Data unreadable and unable to be reassembled or
reconstructed and shall certify to Buyer in writing, at Buyer's request, that it
has done so.



6.
Supplier shall maintain, at its expense, in effect an insurance policy which
shall cover all Supplier costs, including damages it is obligated to pay Buyer
or any third party, which are associated with any Security Breach (as hereafter
defined) or loss of Personal Data, regardless of cause (including, without
limitation, Supplier negligence or gross negligence and unlawful third party
acts). Costs to be covered by this insurance policy shall include without
limitation: (a) costs to notify individuals whose Personal Data was lost or
compromised; (b) costs to provide credit monitoring (or similar data protection
services) and credit restoration services to individuals whose Personal Data was
lost or compromised; (c) costs associated with third party claims arising from
the Security Breach or loss of Personal Data, including litigation costs and
settlement costs; and (d) any investigation, enforcement or similar
miscellaneous costs. Such insurance shall provide coverage for up to
$10,000,000.00 (ten million dollars). For the purposes of this Agreement,
"Security Breach" means (1) the failure by the Supplier to properly handle,
manage, store, destroy or otherwise control, or the unauthorized disclosure by
the Supplier of: (a) Personal Data in any format or (b) third party corporate
information in any format specifically identified as confidential and protected
under a confidentiality agreement or similar contract; (2) an unintentional
violation of the Supplier's privacy policy or misappropriation that results in
the violation of any applicable data privacy laws or regulations; or (3) any
other act, error, or omission by Supplier in its capacity as such which is
reasonably likely to result in the unauthorized disclosure of Personal Data (or
a reasonable belief there has been an unauthorized disclosure). Such insurance
must: (a) name Buyer as an additional insured with respect to Buyer's insurable
interest; (b) be primary or non-contributory regarding insured damages or
expenses; and (c) be purchased either; (i) from insurers domiciled in the US
with an AM Best Rating of A- or better and a financial class rating of 7 or
better, or (ii) from non US carriers with a Standard & Poor’s rating of BBB or
greater and $50M in policy holder’s surplus. Upon Buyer’s request, Supplier will
provide to Buyer certificate(s) of insurance to verify compliance with the terms
and conditions of this Subsection.





10
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591


7.
Supplier shall not transport Buyer or Customer Personal Data in unencrypted
electronic format (data tapes, usb drives, hard drives and similar devices)
without the prior written consent of Buyer.



8.
Supplier shall provide education and training to its Personnel regarding proper
use, handling and security of Buyer’s and Customer’s Personal Data and
Supplier’s data security program.



9.
Supplier shall be liable for reimbursing to Buyer the actual costs incurred by
Buyer, if any, relating to or arising out of any Security Breach. In the event
of a Security Breach, the Supplier shall, in the most expedient time possible,
undertake those industry-standard remediation efforts that would be responsive
to the Security Breach and the individuals affected thereby including, without
limitation, implementing a call-center, providing credit monitoring services and
providing credit restoration services. If the Supplier fails to perform such
remediation efforts (or should Buyer determine that additional remediation
efforts are necessary), Buyer may perform such remediation efforts and the
Supplier will reimburse the Buyer for the actual costs and expenses incurred in
so performing. Following a Security Breach and the commencement of remediation
efforts by Supplier, Supplier shall provide periodic reports to the Buyer that
include the number of affected individuals calling the call centers and taking
advantage of the credit monitoring and credit restoration services.



10.
The parties acknowledge and agree that the costs, if any, incurred by Buyer in
connection with the remediation efforts undertaken by the Buyer as a result of a
Security Breach shall be deemed to be direct damages as between the parties.
Supplier’s indemnification obligations in the Base Agreement shall also extend
to third party claims arising out of or relating to Security Breaches. The
mutual limitation of liability set forth in the Base Agreement shall not apply
to losses or claims arising out of or relating to Security Breaches.



9.8    Business Associate Addendum (BAA)
The BAA is required for any and all goods or services provided which handle the
"Protected Health Information" of "Covered Entities", which may include those
required to store, provide data processing or aggregation services, or otherwise
manage, administer, or operate such systems and services for health care
industry entities.
Supplier agrees to sign a Business Associate Agreement (“BAA”) which will be
incorporated by reference into this MSOW when executed between the parties. The
BAA may be updated and/or modified from time to time in order to comply with
local laws and unique Customer requirements and Supplier may, upon Buyer
request, be required to sign a new BAA throughout the term of this MSOW.
9.9    Business Continuity
Supplier agrees to have and maintain a business continuity plan and business
continuity testing procedures, which include but are not limited to the areas of
disaster recovery planning, pandemic planning, and cyber security. Cyber
security programs must include, at a minimum, provisions to prevent, detect, and
respond to cyber security incidents. Supplier agrees to review, update, and test
the business continuity plan annually and, upon Buyer's request, Supplier will
provide a summary of the business continuity plan and test results. Buyer may,
from time to time, provide feedback regarding the plan and requests that
Supplier take Buyer’s comments into consideration when updating the plan.
However, Supplier remains solely responsible for the performance of its
responsibilities under the Agreement and the adequacy of the business continuity
plan regardless of whether Buyer has reviewed or commented on the plan.


9.10    Federal Financial Institutions Examination Council Addendum
The Federal Financial Institutions Examination Council (FFIEC) prescribes
uniform principles and standards for the Federal examination of financial
institutions. The FFIEC Addendum, or Financial Services Regulatory Agreement
(FSRA), contains data privacy requirements and is required when Supplier is a
service provider to a financial institution to ensure compliance with the FFIEC
regulations. Supplier agrees to comply with the FSRA which is incorporated by
reference into this MSOW when executed between the parties.
a.
Social and Environmental Management Systems Requirements (SEMS)

Requirements for ensuring compliance with IBM's social and environmental
management system are defined at the following url:
http://www-03.ibm.com/procurement/proweb.nsf/ContentDocsByTitle/United+States~Social+and+environmental+management+system+supplier+requirements?OpenDocument&Parent=IBM+standard+purchase+order+terms+and+conditions    


11
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591




9.12    International Traffic in Arms Regulations (ITAR)
Supplier acknowledges that Buyer may provide to Supplier unclassified technical
data controlled under the U.S. International Traffic in Arms Regulation ("ITAR")
under this MSOW.
Supplier agrees that, if Buyer provides to Supplier unclassified technical data
controlled under ITAR, then Supplier shall ensure that only Supplier Personnel
who are U.S. citizens or who have been granted U.S. permanent resident alien
status or U.S. protected individual status as defined by 8 USC 1324b (a)(3)
shall have access to such data unless otherwise authorized by license or
applicable ITAR exception.
Supplier further agrees that it will not transfer any ITAR-controlled hardware,
software, technical data, or services to any foreign person (as defined by the
ITAR), whether in the U.S. or abroad, including foreign persons employed by or
associated with, or under contract with Supplier or Supplier’s subcontractors,
without appropriate government authorization, such as an export license,
technical assistance agreement, or applicable exemption.
9.13    Customer Flow Down Terms and Conditions
Buyer’s Customer(s) may require additional terms and conditions that are in
addition to or different than Buyer’s MSOW requirements. Buyer or Buyer’s
Customer will advise Supplier of any such additional terms and conditions.
Supplier will review such additional terms and conditions and accept any
customer flow downs that are requested in order to support the Customer.
9.14    IBM Data Security Agreement Requirements
Supplier will sign a separate IBM Data Security Agreement that provides security
measures to protect Buyer data provided to Supplier (or accessible by Supplier)
and stored on Supplier’s IT systems when performing Services.
9.15    Federal Requirements
Supplier agrees that in the event a SOW and/or WA is issued under this MSOW in
support of a US Federal Government prime contract or subcontract at any tier,
Supplier shall comply with additional terms and conditions that the Federal
Government requires to be flowed down and/or that the Buyer deems necessary to
support the Federal engagement. These additional terms and conditions will be
covered in a separate SOW referencing this MSOW or other separate agreement as
determined by Buyer.
10.0 AUDITS


10.1    Audit Rights
1.
Supplier shall maintain a complete audit trail of financial and non-financial
transactions resulting from this Agreement. Supplier shall provide to Buyer and
Buyer’s auditors, access at reasonable times to facilities where either Supplier
or any of its subcontractors is providing Services, to Supplier Personnel, and
to data and records (but not to other Supplier customer data and records)
relating to the Services for the purpose of performing audits and inspections of
either Supplier or its subcontractors during the Term and for the period
Supplier is required to maintain records under this Agreement, for any
reasonable business purpose, including but not limited to:

a.
To verify the accuracy of charges and invoices;



b.
For performance to the terms of this Agreement;



c.
For the conduct of Supplier operations and procedures relevant to Supplier’s
performance of its obligations under this Agreement (including audits of
Supplier’s management processes and checkpoints utilized by Supplier to manage
compliance with Buyer control policies and processes), and



d.
The efficiency and costs of Supplier, in performing the Services, but only to
the extent affecting the amounts that Buyer pays for the Services pursuant to
pricing methodologies and rates set forth in this MSOW, or the timing of
Services under this MSOW.





2.
Supplier shall provide to such auditors and other representatives such
assistance, as they reasonably require. Supplier shall also make Supplier
Personnel reasonably available for interviews and follow up discussions with
such auditors and other representatives. Supplier shall cooperate fully with
Buyer, or its designees, in connection with audit functions. Buyer's auditors
and other representatives shall comply with Supplier's reasonable security
requirements.





12
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591


3.
Notwithstanding any limitations set forth in this Subsection 10.1, Supplier
agrees that Buyer, through those Buyer Personnel authorized by Buyer, shall have
an absolute, unconditional right of immediate physical and logical access (i) to
any and all Buyer Data and all related materials necessary to effectively use
the code and data, and (ii) to all other Buyer-owned assets; provided, however,
that such right of access shall be subject to reasonable site security
procedures that do not unreasonably restrict Buyer access and that are only
intended to authenticate the identity of Buyer Personnel who are authorized by
Buyer pursuant to this Subsection 10.1 (3).



4.
Supplier shall conduct audits of, or pertaining to, the Services in such manner
and at such times as is consistent with the audit practices of well-managed
operations performing services similar to the Services, including as necessary
to routinely verify Supplier’s and its subcontractors’ compliance with Buyer’s
Computer Use and Security Measures.



10.2    Audit Follow-Up
Buyer and Supplier shall meet to review each audit report promptly after the
issuance thereof and to mutually agree upon an appropriate and effective manner
in which to respond to the deficiencies identified and changes suggested by the
audit report; provided, however, that if an audit identifies an overcharge,
Supplier shall promptly refund such overcharge and pay any applicable and CSA
and/or other fees. Supplier shall pay a penalty of $500 for each invoiced
non-compliant Bill Rate condition that occurs, up to $4,000 per incident per WA.
11.0 BUYER RESPONSIBILITIES
In addition to Buyer's responsibilities as expressly set forth elsewhere in this
MSOW or the Base Agreement, Buyer shall be responsible for the following:
1.
Buyer shall designate one individual (the “Relationship Manager”) to communicate
directly with the Supplier Account Manager, to whom all Supplier communications
concerning this MSOW shall be addressed.



2.
Buyer shall cooperate with Supplier, including by making available timely
management decisions, information, approvals and acceptances, as reasonably
requested by Supplier so that Supplier may accomplish its obligations and
responsibilities hereunder. The Relationship Manager, or his or her designee,
will be the principal point of contact for obtaining such decisions,
information, approvals and acceptances.



3.
To the extent that this Agreement requires Supplier to comply with or act in
accordance with Buyer policies or procedures, Buyer shall provide Supplier with
a copy of such policies or procedures or reference where they can be accessed by
Supplier.



12.0 MUTUAL RESPONSIBILITIES


12.1    Meetings
(a)
Frequency

During the Term of this Agreement, representatives of the Parties shall meet
periodically and as requested by Buyer. Such meetings, unless otherwise
specified in a unique line of business attachment, may include the following:
1.
A meeting held quarterly, to review Supplier’s performance under this Agreement,
planned or anticipated activities and changes that might impact performance and
such other matters as appropriate. Buyer and Supplier will also review the
progress on the resolution of issues and actions from prior meetings.



2.
A management meeting held annually to review Supplier’s overall performance
under this Agreement, to provide an updated outlook for Buyer’s services
requirements, set strategic objectives consistent with Buyer’s business
outlook/direction, and discuss such other matters as appropriate.



3.
Other meetings necessary as determined by Buyer.



(b)
Costs

Each Party shall bear its own costs in connection with the attendance and
participation of such Party’s representatives in these meetings.


13
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591




13.0 PRICING


13.1    General


1.
All Prices applicable to the Services are expressly set forth in Schedule A to
this MSOW and will remain in effect until such time that Buyer establishes new
Prices. Such Prices shall be deemed to fully compensate Supplier for all of the
resources, including administrative and managerial resources used in providing
the Services or otherwise in performing Supplier’s obligations under this MSOW.
There shall be no charges to Buyer except those expressly provided for in this
MSOW.



2.
Any exceptions to the Pricing terms specified in Schedule A must have the prior
written authorization of both Parties’ authorized representatives.



3.
Schedule A consists of not-to-exceed Bill Rates for each skill and skill level.



4.
The Prices will be reviewed annually, at a minimum, and may be changed from time
to time by Buyer.



5.
The Parties agree that the Pricing terms specified herein, subject to (4) above,
will be in effect beginning upon the Effective Date of this MSOW through the
Term. If Buyer exercises its right to extend this MSOW, as specified in the
Subsection titled “Extension”, the Pricing terms of the then current Schedule A
will apply to the extension.



6.
These Prices are effective for the duration defined above and are not subject to
change on an individual basis because of any change in Supplier cost structure
for any particular individual (i.e.: cost-of-living raises, etc.).



13.2    Premiums
Supplier will not charge Buyer any Bill Rate premiums (e.g., weekend, holiday or
shift premiums) under this MSOW. The Bill Rates in Schedule A will be in effect
for all requirements. Supplier will supply Services at these Bill Rates without
exception unless otherwise stated in this Agreement. The Bill Rates are
categorized by Professional Skill Level and by Region. Descriptions of the
Professional Skill Levels are in Schedule B to this MSOW. Descriptions of the
Regions and exception areas/cities may vary by project.
13.3    Global Resources
Supplier will use reasonable efforts to identify Global Resource opportunities
and utilize such Global Resources in the performance of its obligations under
this Agreement when necessary to meet the requirements and skills needed quickly
and cost effectively. Supplier will pass through the Global Resource rate from
its Affiliate with the appropriate markup as defined in Schedule A to Buyer.
Supplier will be responsible to ensure that it’s Affiliate and the Global
Resources comply with all of Supplier's obligations and responsibilities under
this Agreement. Supplier's use of Global Resources will not relieve Supplier of
the responsibility for the Global Resource's performance.




13.4    Legacy Pricing
Pricing for WAs issued to Supplier prior to the Effective Date of this MSOW
(“Legacy WAs”) will be subject to the previous pricing set forth in Schedule A
of SOW # 4911023651 between the parties. Legacy WA's will remain valid after the
Effective Date of this MSOW and all previous pricing terms and conditions will
remain in effect for the Legacy WAs which includes, but are not limited to,
previous CSA fees, rebates and payment terms. When a Legacy WA is renewed, all
previous pricing terms and conditions except payment terms will remain in
effect. Supplier agrees and understands that, for renewals of Legacy WAs, this
MSOW will apply for payment terms and all non-pricing terms and conditions from
and after the Effective Date of this MSOW.
13.5    Transition Pricing
Pricing for Legacy WAs that are transitioned to Supplier after the Effective
Date of this MSOW will be subject to the terms of Schedule A Pricing (Transition
Pricing) and Schedule F Transition Period Deliverables.


14
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591


  
13.6    Pipeline Report
Supplier will report all WA's that were issued on or after the Effective Date of
this MSOW, but received in CSA prior to the Effective Date of this MSOW to
Buyer. Supplier will utilize the Pipeline Report attached and incorporated in
Schedule D to this MSOW to report these WA's created using Legacy Pricing.
Supplier is required to complete all information for these CSA requests that
were in the pipeline on or prior to the Effective Date of this MSOW. Supplier
agrees to provide this Report to Buyer in accordance with the due date specified
in the Report. Supplier agrees that all WA's documented in the Pipeline Report
will be subject to the Legacy Pricing terms.
13.7    Buyer Directed Subcontractor Pricing
Buyer may request a specific subcontractor firm to Supplier to provide Services
under this MSOW (referred to as "Buyer Directed Subcontractor") for an
engagement. Supplier will remain responsible for Buyer Directed Subcontractors
just as with all other subcontractors that will be reviewed and approved in
accordance with this MSOW. Supplier will adhere to a standard markup over Wage
rate as defined in Schedule A of this MSOW for Buyer Directed Subcontractors.
This Buyer Directed Subcontractor Pricing will apply for Buyer Directed
Subcontractor engagements. Any exceptions to this must be approved in writing by
Buyer's procurement representative.


14.0 INVOICING AND PAYMENT


14.1    Invoicing


1.
Supplier shall invoice Buyer once per month per WA, by means of an electronic
file, for all amounts due under this MSOW. Supplier will not combine Services
and reimbursable expenses in a single invoice but shall submit a separate
invoice for Services and reimbursable expenses.



2.
Supplier shall not invoice Buyer for charges, and Buyer shall not be obligated
to pay any charges, that are not properly invoiced within three (3) months after
the last date of the period of performance of Services for which the invoice is
rendered; provided, however, that to the extent that any charges are disputed or
are being negotiated by Buyer, the foregoing time period shall be tolled for so
long as Buyer continues to dispute or negotiate such charges or expenses.



3.
To the extent a refund or credit may be due Buyer (either for goods or services
paid for by Buyer or otherwise pursuant to this MSOW), Supplier shall provide
Buyer with an appropriate credit against amounts then due and owing on the
invoice following the month in which the credit is determined to be owed; if no
further payments are due to Supplier, Supplier shall pay such amounts to Buyer
within forty-five (45) calendar days.



4.
Supplier will make every reasonable effort to ensure a quality standard of 1% or
less per month for Blocked Invoices. Blocked Invoices are measured by dividing
the total number of invoices blocked due to price discrepancies by the same
month’s total number of invoices.



5.
Supplier will only invoice Buyer for time spent actually working either at home,
at Buyer’s, or at Buyer’s Customer’s premises, and not for time Supplier
Personnel spend “on call”. Buyer will provide pagers for Supplier Personnel who
are required to be on call.



6.
Invoices to Buyer must include the following:

•
WA Number

•
Applicable WA line Item Numbers

•
Terms of Payment as stated below

•
Exact Billing Period Dates

•
Name & Skill Classification of Supplier Personnel performing invoiced services

•
Number of Straight Time and Overtime Hours for Supplier Personnel performing
invoiced Services

•
Applicable Bill Rates

•
Other approved expenses (e.g., business travel)

•
Total Amount Invoiced

•
Other Required Data, if any.

14.2    Payment Due


15
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591


Invoices are due and payable net 75 days from receipt of an acceptable invoice
provided however, that Buyer has no obligation to pay to Supplier any invoice
(or any portion thereof) withheld, either voluntarily or by court order, as a
result of Buyer’s Customer (i) becoming insolvent or (ii) the filing of any
voluntary or involuntary proceeding with the Bankruptcy Court of the United
States District Court (or any foreign equivalent).
14.3    Accountability


1.
Supplier shall maintain complete and accurate records of, and supporting
documentation for, all amounts chargeable to, and payments made by, Buyer under
this MSOW, in accordance with generally accepted accounting principles applied
on a consistent basis, and shall retain such records in accordance with Buyer's
records retention policy as this policy may be adjusted from time to time.



2.
Supplier agrees to provide Buyer with documentation and other information with
respect to each invoice as may be reasonably requested by Buyer to verify that
Supplier’s charges are accurate, correct, and valid in accordance with the
provisions of this MSOW. To the extent that Supplier fails to provide such
documentation or other information requested by Buyer and Buyer so notifies
Supplier of such failure, the due date for payment of the related charge shall
be tolled until Supplier provides such documentation or other information.
Buyer, and its respective authorized agents and representatives, shall have
access to such documentation and other information for purposes of audit
pursuant to the Section titled “Audits” during the Term, and during the period
for which Supplier is required to maintain such records pursuant to the Base
Agreement.



14.4    Transition to MSOW Pricing
Where Buyer is or becomes a Customer's prime contractor (as a result of
outsourcing, merger and acquisition, or other business situations), and Supplier
is incumbent as a subcontractor providing Services which are substantially the
same as those described in the Section titled “Services” of this MSOW, Supplier
agrees to transition to the rate structure of this MSOW within the timeframe
specified by Buyer.
14.5    Reimbursement for Travel Expenses
Buyer will reimburse Supplier for business travel expenses only, in accordance
with Schedule E “Travel Expense Guidelines”, provided they are incurred in the
performance of this MSOW and with Buyer’s prior written approval.
15.0 CONFIDENTIALITY
In addition to Supplier’s responsibilities under any other confidential
agreement between the Parties, the following shall apply.
15.1    Confidential Information
Supplier acknowledges that it may be furnished with, receive, or otherwise have
access to information of, or concerning, Buyer or Buyer’s Customer that Buyer or
Buyer’s Customer considers to be confidential, proprietary, a trade secret or
otherwise restricted. As used in this MSOW, "Confidential Information" shall
mean all information, in any form, furnished or made available directly or
indirectly by one Party to the other Party that is marked confidential,
restricted, proprietary, or with a similar designation. Confidential Information
includes copies of such information. The terms of this MSOW shall be deemed
Confidential Information.
Buyer’s Confidential Information shall include, whether or not designated
"Confidential Information":
a.
all specifications, designs, documents, correspondence, documentation, data, and
other materials and work products to the extent prepared by or for Supplier on
behalf of Buyer, a Recipient or Former Recipient in the course of performing the
Services;

b.
all information concerning the operations, affairs and business of Buyer, a
Recipient, Former Recipient, or any of the Affiliates of such entities, the
financial affairs of Buyer, a Recipient, Former Recipient, or any of the
Affiliates of such entities with its customers, employees and service providers
(including customer lists, customer information, account information, consumer
markets and other information regarding any of the foregoing entities’ business
planning, operations, or marketing activities);



c.
all specifications, designs, documents, correspondence, documentation, data, and
other materials and work products to the extent prepared by or for Supplier on
behalf of Buyer, a Recipient or Former Recipient in the course of performing the
Services;



16
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591




d.
Buyer Works and Works provided to Supplier (including Third Party Works licensed
by a Customer); and

e.
Buyer Data.



15.2    Obligations
In the event of any unauthorized disclosure or loss of, or inability to account
for, any Confidential Information of Buyer or Buyer’s Customer, Supplier shall
promptly (i) notify Buyer or Buyer’s Customer upon becoming aware thereof, (ii)
take such actions as may be necessary or reasonably requested by Buyer or
Buyer’s Customer to minimize the violation; and (iii) cooperate in all
reasonable respects with Buyer or Buyer’s Customer to minimize the violation and
any damage resulting there from.
16.0 REPRESENTATIONS AND WARRANTIES


16.1    Works
Supplier represents, warrants and covenants that it is and will be either the
owner of, or authorized to use for its own and Buyer's and Buyer’s Customers’
benefit, all Supplier Works and Third Party Works used and to be used in
connection with the Services.
With respect to Developed Works, upon request, Supplier will provide to Buyer a
"Certificate of Originality" or equivalent documentation to verify authorship of
Developed Works. Supplier will confirm assignment of copyright for Developed
Works using the "Confirmation of Assignment of Copyright" form and will assist
Buyer in perfecting such copyrights.
16.2    Compliance with Laws and Regulations
In the event that a warrant or similar document is issued, by a court of
competent jurisdiction for the inspection, examination, operation or testing of
any Supplier technologies used or intended to be used for Personal Data,
Supplier shall promptly notify Buyer-designated recipients in writing.
16.3    Viruses
“Virus” shall mean (a) program code or programming instruction or set of
instructions intentionally designed to disrupt, disable, harm, interfere with or
otherwise adversely affect computer programs, data files or operations; or (b)
other code typically described as a virus or by similar terms, including Trojan
horse, worm or backdoor. Supplier represents and covenants that it will use
commercially reasonable efforts to ensure that no Viruses are coded or
introduced into any systems used to provide the Services. If a Virus is found to
have been introduced into any such systems, Supplier promptly shall notify Buyer
in writing of the introduction and, at no additional charge to Buyer, assist
Buyer in reducing the effects of the Virus, and if the Virus causes an
interruption of the Services, a loss of operational efficiency or loss of data,
assist Buyer to the same extent to mitigate and restore such losses. Buyer shall
have the flexibility to re-prioritize Supplier’s provision of the Services to
reduce the effects of the Virus.
16.4    Disabling Code
Supplier represents that it shall not knowingly insert, and covenants that in
the course of providing the Services it shall not insert, into Software any code
which would have the effect of disabling or otherwise shutting down all or any
portion of the Services. With respect to any disabling code that may be part of
Software, Supplier represents and covenants that it shall not invoke such
disabling code at any time without Buyer’s prior written consent. For purposes
of this representation and covenant, programming errors will not be deemed
disabling code to the extent that Supplier can demonstrate that such errors were
not made with the intention of disabling or otherwise shutting down all or any
portion of the Services.


17.0 GENERAL


17.1    Notices
All notices, requests, demands, and determinations under this MSOW (other than
routine operational communications), shall be in writing and shall be deemed
duly given (i) when delivered by hand, (ii) one (1) day after being given to an
express, overnight courier with a reliable system for tracking delivery, (iii)
when sent by confirmed facsimile or electronic mail with a copy sent by another
means specified in this Section (and the effective date of such notice shall be
governed by the terms set forth herein relating to such other means), or (iv)
six (6) calendar days after the day of mailing, when mailed by United States
mail, registered or certified mail, return receipt requested, postage prepaid.
Notices under this Section shall be addressed to Buyer’s Relationship Manager
and Supplier’s Account Manager. A Party may from time to time change its address
or designee for notification purposes by giving the other prior written notice
of the new address or designee and the date upon which it will become effective.




17
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591


17.2    Severability
In the event that any provision of this MSOW conflicts with the law under which
this MSOW is to be construed or if any such provision is held invalid by a court
with jurisdiction over the Parties, such provision shall be deemed to be
restated to reflect as nearly as possible the original intentions of the Parties
in accordance with applicable law. The remainder of this MSOW shall remain in
full force and effect.
17.3    Consents and Approval
Except where expressly provided as being in the discretion of a Party, where
agreement, approval, acceptance, consent, or similar action by either Party is
required under this MSOW, such action shall not be unreasonably delayed or
withheld. An approval or consent given by a Party under this MSOW shall not
relieve the other Party from responsibility for complying with the requirements
of this MSOW, nor shall it be construed as a waiver of any rights under this
MSOW, except as and to the extent otherwise expressly provided in such approval
or consent. Each Party shall, at the request of the other Party, perform those
actions, including executing additional documents and instruments, reasonably
necessary to give full effect to the terms of this MSOW.
17.4    Cumulative Remedies
Except as otherwise expressly provided in this MSOW, all remedies provided for
in this MSOW shall be cumulative, in addition to and not in lieu of any other
remedies available to either Party at law, in equity or otherwise.
17.5    Survival
Upon the expiration or termination of this MSOW (in whole or in part, as
applicable) for any reason, the provisions of Sections 3, 8, 11, 12.1, 15, 16
and 17 shall survive indefinitely and continue in full force and effect. Any
other provision of this MSOW that contemplates performance or observance
subsequent to any termination or expiration of this MSOW (in whole or in part)
shall survive any termination or expiration of this MSOW (in whole or in part,
as applicable) and continue in full force and effect. The terms and conditions
of this MSOW shall also survive for purposes of the performance of any active
SOW or WA referencing this MSOW.
17.6    Order of Precedence
In the event of a conflict, the order of precedence will be: A) any mutually
agreed upon changes to price, payment, quantity or delivery terms contained in
the PO; B) the relevant SOW (including Attachments thereto); C) this MSOW, and
D) the SRA (including Attachments thereto).
17.7    Incorporation by Reference
All Schedules, Attachments and Exhibits are hereby incorporated by reference
into this MSOW. Any amendments to such Schedules, Attachments and Exhibits, and
any other Schedules, Attachments and Exhibits that are agreed upon by the
Parties after the Effective Date, shall likewise be incorporated by reference
into this MSOW.


18.0 Communications
Communications between the parties will be carried out through the following
designated coordinators or their successor. The designated coordinator may be
changed by the parties as needed to support the business and these changes
should be communicated to the other party during status meetings, checkpoints,
or through email.


Business Coordinators
FOR SUPPLIER
FOR BUYER
Name: Dirk Dent
Name: Lisa Dooley
Title: Vice President
Title: Supplier Relationship Manager
Phone: 972-728-8308
Phone: 720-396-2846
E-mail: dirk.dent@cdicorp.com
E-mail: lmdooley@us.ibm.com
 
 







18
Master Statement of Work                                        Rev 080216



--------------------------------------------------------------------------------

ibmlogo.jpg [ibmlogo.jpg]
Exhibit 10.1
Supplier Relationship Agreement
Master Statement of Work
SRA # 4916014206
MSOW # 4916014591






The undersigned parties agree that (i) they have read the SRA, (ii) they have
the right and authority to execute this MSOW (which incorporates by reference
the SRA) and (iii) they agree to be bound by the terms and conditions of the SRA
and MSOW and any Attachments hereto or thereto as if the undersigned were the
named parties in the SRA.


ACCEPTED AND AGREED TO:
By: /s/ Mark Evancho
By: /s/ Dirk Dent
IBM Signature Date 9/19/2016
Supplier Signature Date 9/15/2016
 
 
Mark Evancho
Dirk Dent
__________________________________________________
__________________________________________________
Global Procurement Manager - Services Strategic Sourcing
Executive Vice President
__________________________________________________
__________________________________________________
IBM Address:
3039 Cornwallis Road
Research Triangle Park, NC 27709
Supplier Address:
1735 Market Street, Suite 200
Philadelphia, PA 19103









19
Master Statement of Work                                        Rev 080216

